VAUGHN, Judge.
Defendant’s court appointed counsel contends that it was error for the judge to fail to instruct the jury that they were to use their own memory in recalling the evidence and that they were not to take his recapitulation of the evidence as fact. Defendant did not request the Court to give that instruction and it is not required in the absence of a request. State v. Harris, 213 N.C. 648, 197 S.E. 142.
Defendant has brought forward other assignments of error which we find to be without merit. We find no prejudicial error in defendant’s trial.
No error.
Judges Campbell and Parker concur.